Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuke et al. US Patent Application Publication 2012/0103099 (hereinafter referred to as Stuke) and Sato US Patent Application Publication 2018/0267078 (hereinafter referred to as Sato).
Regarding claim 1, Stuke discloses an accelerometer system as seen in fig. 5 comprising a light emitting device 104 configured to emit an optical signal (laser), a circuit configured to determine a frequency value corresponding to the optical signal and determine an acceleration value based on the frequency value (paragraph 0042) and a housing 110 that houses the light-emitting device, the circuit and gas (paragraph 0040) defining a partial pressure (paragraph 0026). Stuke does not explicitly disclose the gas as being helium or being within a range of 0.1 torr and 760 torr as claimed. Sato discloses an acceleration sensor comprising an acceleration sensitive element provided within a housing as seen in fig. 15 that is filled with helium gas at a reduced-pressure atmosphere which would be within the 0.1 and 760 torr range as claimed since a reduced pressure not at a vacuum (or an atmospheric pressure) would fall within this range. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Sato with those of Stuke in order to provide a housing 
Regarding claims 2 and 3, Stuke teaches the claimed invention but does not explicitly disclose the housing as being a crystalline material, specifically silicon. Sato discloses the housing as comprising a crystalline material such as silicon (paragraph 0096). It would have been obvious to one of ordinary skill in the art at the time of filing have combined the teachings of Sato with those of Stuke in order to provide the silicon housing which would help ensure a hermetic environment for the sensor allow for simple assembly as is known in the art.
Regarding claim 4, Stuke discloses materials for the housing 410 for preventing the helium from escaping, including ceramic, quartz, glass and silicon in paragraph 0096. It would have been obvious to one of ordinary skill in the art at the time of filing to have used the claimed first and second layer materials such silicon and a glass for the first and second layers since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 9, Stuke discloses the light emitting device as being a continuous wave laser in paragraph 0016 but does not explicitly disclose the power output as being within a range of 1nW and 10,000nW as claimed. Since continuous wave lasers are commonly manufactured to operate in the claimed power range, it would have been obvious to have chosen similar values in order to ensure the laser does not damage the elements of the sensor and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 105 USPQ 233 (CCPA 1955).
 
Regarding claim 13, Stuke discloses an accelerometer system as seen in fig. 5 and a method comprising emitting, using a light emitting device 104 an optical signal (laser), determining, using a circuit configured a frequency value corresponding to the optical signal and determine an acceleration value based on the frequency value (paragraph 0042) and enclosing, using a housing 110 that houses the light-emitting device, the circuit and gas (paragraph 0040) defining a partial pressure (paragraph 0026). Stuke does not explicitly disclose the gas as being helium or being within a range of 0.1 torr and 760 torr as claimed. Sato discloses an acceleration sensor comprising an acceleration sensitive element provided within a housing as seen in fig. 15 that is filled with helium gas at a reduced-pressure atmosphere which would be within the 0.1 and 760 torr range as claimed since a reduced pressure not at a vacuum (or an atmospheric pressure) would fall within this range. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Sato with those of Stuke in order to provide a housing with a reduced-pressure, inert environment which would prevent degradation of the element and ensure accurate movement during accelerations.
Regarding claims 14, Stuke teaches the claimed invention and prevents helium from escaping the housing but does not explicitly disclose the housing as being a crystalline material. Sato discloses the housing as comprising a crystalline material such as silicon (paragraph 0096). It would have been obvious to one of ordinary skill in the art 
Regarding claim 15, Stuke discloses materials for the housing 410 for preventing the helium from escaping, including ceramic, quartz, glass and silicon in paragraph 0096. It would have been obvious to one of ordinary skill in the art at the time of filing to have used the claimed first and second layer materials such silicon and a glass for the first and second layers since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 20, Stuke discloses an accelerometer system as seen in fig. 5 comprising a circuit configured to determine a frequency value corresponding to the optical signal and determine an acceleration value based on the frequency value (paragraph 0042) and a housing 110 that encloses the light-emitting device, the circuit and gas (paragraph 0040) defining a partial pressure (paragraph 0026). Stuke does not explicitly disclose the gas as being helium or being within a range of 0.1 torr and 760 torr as claimed. Sato discloses an acceleration sensor comprising an acceleration sensitive element provided within a housing as seen in fig. 15 that is filled with helium gas at a reduced-pressure atmosphere which would be within the 0.1 and 760 torr range as claimed since a reduced pressure not at a vacuum (or an atmospheric pressure) would fall within this range. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Sato with those of Stuke .

Allowable Subject Matter
Claims 5-8, 10-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARK A SHABMAN/           Examiner, Art Unit 2861